IN THE SUPREME COURT OF IOWA
                          No. 142 / 07-0957

                         Filed March 21, 2008

IOWA SUPREME COURT ATTORNEY
DISCIPLINARY BOARD,

      Appellee,

vs.

ALLAN H. RAUCH,

      Appellant.


      Appeal from report of the Grievance Commission.



      Grievance Commission reports respondent has committed ethical

misconduct and recommends revocation of respondent’s license to

practice law. LICENSE REVOKED.



      Allan H. Rauch, Windsor Heights, pro se.



      Charles L. Harrington and Teresa A. Vens, Des Moines, for
appellee.
                                      2

STREIT, Justice.

       The Iowa Supreme Court Attorney Disciplinary Board (“Board”)

accused Allan Rauch of practicing law while his license was suspended,

deceiving a client and the district court, neglecting a client’s matter,

failing to account for and refund a portion of a client’s retainer, and

failing to cooperate with the Board’s investigation.         The Grievance

Commission of the Supreme Court of Iowa (“Commission”) found Rauch

violated the Iowa Code of Professional Responsibility for Lawyers and

recommended revocation of Rauch’s license in light of his prior ethical

violations. We agree with the Commission and revoke Rauch’s license.

       I.   Background Facts.

       Rauch was admitted to the Iowa bar in 1970.               He has been

disciplined for violating our ethics rules on four separate occasions. In

1988, we reprimanded Rauch for failing to act with competence and

proper care in representing clients in a personal injury case. Comm. on

Prof’l Ethics & Conduct v. Rauch, 417 N.W.2d 459, 460 (Iowa 1988). We

found he neglected his clients’ case and failed to adequately prepare for

trial. Id. In 1992, we suspended Rauch’s license for one year because he

misappropriated testamentary trust funds, collected a conservatorship

fee   without   court   approval,   maintained    disorganized    client   trust

accounts, acted undignified and discourteous toward a tribunal, and

mishandled an adoption proceeding. Comm. on Prof’l Ethics & Conduct v.

Rauch, 486 N.W.2d 39, 40 (Iowa 1992).            We later extended Rauch’s

suspension by three months because he failed to notify his clients and

opposing counsel of his suspension. Comm. on Prof’l Ethics & Conduct v.

Rauch, 508 N.W.2d 628, 629 (Iowa 1993).               Rauch’s license was

reinstated in February 1994. In 2002, we suspended Rauch’s license for

one year because he neglected a client’s case at both the trial and
                                   3

appellate levels, had three ex parte conversations with three judges,

obtained two ex parte orders knowing there was another attorney

involved in the case, and lied to a judge. Iowa Supreme Ct. Bd. of Prof’l

Ethics & Conduct v. Rauch, 650 N.W.2d 574, 580 (Iowa 2002). Rauch’s

license remains suspended.

      The present case concerns a complaint the Board filed against

Rauch in 2004. The Board made the following allegations: In Count I,

the Board claimed Rauch agreed to represent Neal Howser on

September 20, 2002—fifteen days after we suspended Rauch’s law

license. Howser agreed to pay Rauch $250 in two installments. Rauch

did not inform Howser of the suspension.      After Howser paid Rauch

$100, Rauch prepared a motion to quash.       Rauch took the motion to

Howser’s home for Howser to sign and then filed the motion with the

district court. The motion did not contain any indicia Rauch prepared it

or that he represented Howser.    About a week later, Howser went to

Rauch’s office to pay him the final $150. Rauch’s office was completely

empty.   Howser was unsuccessful in his attempts to contact Rauch.

Howser filed a complaint with the Board to which Rauch never

responded.

      Count II alleged Derrold and Dena Anderson hired Rauch to

represent their nephew, Ned Osborn, in April 2001. The Andersons paid

Rauch $500 to pursue a reduction in Osborn’s child support obligation.

Rauch filed a motion to quash and the matter was set for hearing.

However, no hearing was ever held. Rauch also wrote one letter to Child

Support Recovery on behalf of Osborn. The Andersons had no further

communication with Rauch. In January 2002, Mr. Anderson sent Rauch

a certified letter requesting he either “do the job” or return the $500.
                                         4

Rauch did not respond to Mr. Anderson, nor did he respond to the

Board’s notice of Mr. Anderson’s complaint.

       The Board filed its complaint against Rauch in January 2004. The

Commission made several attempts to serve Rauch with the complaint,

all of which were unsuccessful. In February 2007, notice of the Board’s

complaint was served on the clerk of the supreme court pursuant to Iowa

Court Rule 36.6(3).          Rauch did not file an answer to the complaint.

Consequently, the Board’s allegations were deemed admitted by the

Commission. See Iowa Ct. R. 36.7. The Commission held a hearing on

May 14, 2007. Rauch did not appear. Thereafter, the Commission filed

its decision which recommended revocation of Rauch’s law license.

       On June 25, 2007, Rauch filed an “Appearance and Motion for

Time” in which he stated his recent receipt of the Board’s brief was his

“first and only actual notification of this action.” (Emphasis in original.)

Rauch claimed he would have responded to the Board’s complaint had

he received it.     Rauch stated “[t]he inordinate and excessive lapses of

time involved in the prosecution of this action and the use of Court Rule

36.3(3) may well constitute a denial of due process and equal protection.”

He requested the opportunity to be heard on the merits of the case. In

response, the Board claimed Rauch had only himself to blame for the

delay. The Board noted Rauch received notices of its investigation but

chose not to keep the Board informed of his current address.1
       We granted Rauch fourteen days to file and serve notice of his

appeal.      In our order, we stated Rauch could raise on appeal his

challenges     to   notice    and   service   in   the   underlying    commission

proceeding. Subsequently, Rauch filed a notice of appeal. However, he

       1It is not known why the Board took so long to serve the clerk of the supreme
court with the complaint. Effective July 1, 2005, Iowa Court Rule 36.6 was amended to
allow for substituted service in the event a lawyer cannot be found.
                                     5

failed to file a proof brief and only belatedly filed a designation of the

contents of an appendix. Rauch has therefore waived any argument he

had with respect to sufficiency of the notice.      See Iowa R. App. P.

6.14(1)(c) (stating “[f]ailure in the brief to state, to argue or to cite

authority in support of an issue may be deemed waiver of that issue”).

      II.    Scope of Review.

      We review the findings of the Grievance Commission de novo. Iowa

Ct. R. 35.10(1). We give weight to the Commission’s findings but we are

not bound by those findings. Iowa Supreme Ct. Att’y Disciplinary Bd. v.

McGrath, 713 N.W.2d 682, 695 (Iowa 2006). The Board has the burden

to prove disciplinary violations by a convincing preponderance of the

evidence.    Iowa Supreme Ct. Att’y Disciplinary Bd. v. D’Angelo, 710
N.W.2d 226, 230 (Iowa 2006). This burden is “ ‘less than proof beyond a

reasonable doubt, but more than the preponderance standard required

in the usual civil case.’ ”   Id. (quoting Iowa Supreme Ct. Bd. of Prof’l

Ethics & Conduct v. Lett, 674 N.W.2d 139, 142 (Iowa 2004)).

      III.   The Commission’s Findings.

      With respect to Count I, the Commission found Rauch engaged in

the unauthorized practice of law by agreeing to represent Howser while

his law license was suspended. See Iowa Code of Prof’l Responsibility for

Lawyers DR 3–101(B) (prohibiting a lawyer from practicing in a

jurisdiction where to do so would be in violation of regulations of the

profession in that jurisdiction); DR 7–106(A) (prohibiting a lawyer from

disregarding a court’s ruling). It also found Rauch was guilty of deceit by

failing to inform Howser that his license was suspended and by

ghostwriting and filing a pleading on behalf of Howser without disclosing

to the court his involvement in the matter.          See DR 1–102(A)(4)

(prohibiting a lawyer from engaging in conduct involving dishonesty,
                                       6

fraud, deceit, or misrepresentation); Iowa Supreme Ct. Bd. of Prof’l Ethics

& Conduct v. Lane, 642 N.W.2d 296, 299 (Iowa 2002) (condemning

ghostwriting as a misrepresentation to the court).             Finally, the

Commission found Rauch committed an additional ethical violation by

failing to respond to the Board after being served with Howser’s

complaint.       See DR 1–102(A)(5) (prohibiting a lawyer from engaging in

conduct that is prejudicial to the administration of justice); DR 1–

102(A)(6) (prohibiting a lawyer from engaging in conduct that adversely

reflects on the fitness to practice law); Iowa Supreme Ct. Bd. of Prof’l

Ethics & Conduct v. Grotewold, 642 N.W.2d 288, 293 (Iowa 2002) (stating

a lawyer’s failure to timely respond to the Board violates DR 1–102(A)(5),

(6)).

        The Commission did not make any specific findings with respect to

Count II other than it noted Rauch failed to respond to the Board after he

was     served    with   the   Andersons’   complaint.   The   Commission

acknowledged Rauch’s representation of Osborn (at the direction of the

Andersons) occurred prior to the one-year suspension we imposed in

September 2002.          The Commission noted it did not believe Rauch’s

suspension would have been lengthened had we considered the

Andersons’ complaint at that time.            See Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Moorman, 729 N.W.2d 801, 805–06 (Iowa 2007)

(imposing a concurrent sanction because it is unlikely the supreme court

would have imposed a longer suspension had it been aware of the

conduct that is the subject of the disciplinary proceeding at the time of

its previous decision).

        IV.   Misconduct and Sanction.

        We agree with the Commission’s findings and conclusions.        We

must now determine the appropriate sanction. We consider “the nature
                                    7

of the violations, protection of the public, deterrence of similar

misconduct by others, the lawyer’s fitness to practice, and our duty to

uphold the integrity of the profession in the eyes of the public.” Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Fleming, 602 N.W.2d 340,

342 (Iowa 1999) (citing Comm. on Prof’l Ethics & Conduct v. Havercamp,

442 N.W.2d 67, 69 (Iowa 1989)). We also consider both aggravating and

mitigating circumstances.    Iowa Supreme Ct. Bd. of Prof’l Ethics &

Conduct v. Ruth, 656 N.W.2d 93, 99 (Iowa 2002) (citing Iowa Supreme Ct.

Bd. of Prof’l Ethics & Conduct v. Sherman, 637 N.W.2d 183, 187 (Iowa

2001)). Ultimately, the form and extent of a disciplinary sanction “must

be tailored to the specific facts and circumstances of each individual

case.” Comm. on Prof’l Ethics & Conduct v. Rogers, 313 N.W.2d 535, 537

(Iowa 1981).

      We have before us a long and troubled history of ethical violations

committed by Rauch. He has demonstrated a penchant for deceit and a

total lack of respect toward the courts of this state.   He thumbed his

nose at this court by accepting Howser’s case just days after we

suspended his license. He tried to hide his involvement by omitting his

name on the motion to quash.       Ghostwriting a court document is a

“ ‘deliberate evasion of the responsibilities imposed on an attorney.’ ”

Lane, 642 N.W.2d at 299 (quoting Wesley v. Don Stein Buick, Inc., 987
F. Supp. 884, 886 (D. Kan. 1997)); see Iowa R. Civ. P. 1.423 (requiring

“[e]very pleading or paper filed by a pro se party that was prepared with

the drafting assistance of an attorney who contracted with the client to

limit the scope of representation pursuant to Iowa R. Prof’l Conduct

32:1.2(c) [to] state that fact before the signature line at the end of the

pleading or paper that was prepared with the attorney’s assistance”).

Moreover, Rauch left Howser in a bind when he agreed to represent
                                               8

Howser and then promptly closed his office. Howser aptly summed it up

when        he    stated   before        the       Commission:    “There’s    enough

misrepresentation in this world without having an attorney, someone

that you believe is going to help you, misrepresent himself the way this

gentleman did.”
       Our legal system depends on zealous advocates who are diligent
and honest.        See Comm. on Prof’l Ethics & Conduct v. Bauerle, 460
N.W.2d 452, 453 (Iowa 1990) (“Fundamental honesty is the base line and
mandatory requirement to serve in the legal profession.”).                     Rauch
possesses neither of these qualities. When determining the appropriate
sanction, we must consider both the current charges as well as Rauch’s
past discipline. Comm. on Prof’l Ethics & Conduct v. Wenger, 469 N.W.2d
678, 680 (Iowa 1991) (stating past disciplinary action bears upon an
attorney’s character and is considered an aggravating factor). Doling out
another suspension is simply not sufficient in light of Rauch’s history of
failing to obey our previous suspension orders.                  Rauch’s pattern of
unethical conduct over a number of years warrants revocation of his law
license. See Iowa Supreme Ct. Att’y Disciplinary Bd. v. Rickabaugh, 728
N.W.2d 375, 382 (Iowa 2007) (finding attorney’s history of ethical
infractions       demonstrates      he     “does      not   respect   the    awesome
responsibilities of an attorney”); Iowa Supreme Ct. Bd. of Prof'l Ethics &
Conduct v. Beckman, 674 N.W.2d 129, 139 (Iowa 2004) (finding
attorney’s “pattern of misconduct and dishonesty demonstrates that he
has no intention of complying with his legal and ethical obligations
unless forced to do so”).
       V.        Conclusion.
       We revoke Rauch’s license to practice law in the state of Iowa.
Costs are taxed to Rauch pursuant to Iowa Court Rule 35.25(1).
       LICENSE REVOKED.